Citation Nr: 1236117	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to November 1953.  His decorations included the Purple Heart Medal.  He died in April 2008.  The appellant in this matter is his surviving spouse.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that denied the above claims.  Jurisdiction was later transferred to the RO in San Diego, California.

In April 2012, the appellant and her daughter testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2008.

2.  At the time of the Veteran's death, he had a combined 60 percent disability rating for his service-connected disabilities, effective as of November 10, 1999, and was in receipt of a total disability rating based upon individual unemployability (TDIU), effective as of November 10, 1999.


CONCLUSION OF LAW

The criteria for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the relevant facts are undisputed and the resolution of the appellant's claim is entirely dependent upon the application of relevant statutes and regulations, no notice or assistance is required under the VCAA in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 



DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's 
surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct, and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318. 

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

It is undisputed that the Veteran was not a former prisoner of war and was not continuously rated totally disabling for a period of not less than five years from the date of his discharge from active duty, which was in 1953, so those parts of 38 U.S.C.A. § 1318 are clearly not applicable. 

The evidence of record at the time of the Veteran's death shows that service connection was in effect for paralysis of the right common peroneal nerve, with injury to groups XI and XII, and fracture of the tibia and fibula, rated as 40 percent disabling as of December 1, 1953; right hip strain, rated as 10 percent disabling as of November 10, 1999; mild discogenic disease, L5-S1, rated as 10 percent disabling as of November 10, 1999; a scar of the pretibial area of the right lower leg, rated as 10 percent disabling as of November 10, 1999; and, a scar of the head of the right shoulder and legs, rated as noncompensable as of December 1, 1953.  Entitlement to a TDIU was awarded effective as of November 10, 1999.

While the Veteran was in receipt of a total disability rating (based on unemployability) beginning on November 10, 1999, this period did not extend for ten years immediately preceding his death on April [redacted], 2008, as required under 38 U.S.C.A. § 1318(b).  Therefore, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b) on the grounds that the Veteran had been in receipt of, or actually established entitlement to, a total disability rating for ten years prior to his death.  38 C.F.R. § 3.22. 

While certainly sympathetic to the appellant's claim, the Board is bound by the law and can only determine whether the appellant meets all of the requirements of the benefit being sought.  If she is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).   As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Id. at 430. 



ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied. 


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for the cause of the Veteran's death.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

The appellant principally asserts that the Veteran's death due to non-Hodgkin's lymphoma was the result of his exposure to radiation during service while participating in Operation BUSTER-JANGLE, sometime between November 1951 and December 1951, and in Operation TUMBLER-SNAPPER, sometime between April 1952 and May 1952.  

At the time of his death, service connection was in effect for paralysis of the right common peroneal nerve, with injury to groups XI and XII, and fracture of the tibia and fibula; right hip strain; mild discogenic disease, L5-S1; scar of the pretibial area of the right lower leg; and scar of the head of the right shoulder and legs.

The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Service connection for a condition claimed to be attributable to ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed Veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a "radiogenic disease," or (c) directly service connected by showing that the disease was incurred during or aggravated by service.

Lymphoma (except Hodgkin's disease) is listed as a disease specific to radiation exposed Veterans.  38 C.F.R. § 3.309(d)(2)(x).

Additionally, a claimant is entitled to special development under 38 C.F.R. § 3.311 if the Veteran has a radiogenic disease as listed under 38 C.F.R. § 3.311(b)(2)(i) -(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5) (2011).  Lymphoma other than Hodgkin's disease is listed as a radiogenic disease.

In correspondence from the Defense Threat Reduction Agency (DTRA), dated in January 2009, it was concluded that the Veteran had been assigned to "D" Battery, 1st Anti-Aircraft Artillery Automatic Weapons Battalion, Camp Pendleton, California, from April 24, 1951, to January 22, 1953.  Unit diaries were said to show no temporary additional duty (TAD) for the Veteran to Nevada Test Site during Operations BUSTER-JANGLE or TUMBLER-SNAPPER.  Additionally, it was indicated that a search of available dosimetry data found no record of radiation exposure for the Veteran.

In March 2009 correspondence, the appellant indicated that the Veteran had participated at Shot Dog of Operation TUMBLER-SNAPPER.  She explained that one of the battalions participating in the operation was the 1st Provisional Marine Battalion comprised of Marines from Camp Pendleton, where the Veteran had been stationed.  She added that the Veteran had recounted that he had been sent to the nuclear test site as last minute personnel, and was not with his regular unit (because they needed additional Marines).  The appellant also noted that the Veteran had completed the indoctrination of Atomic Warfare Course on December 15, 1951, which coincided with some of the detonations of Operations BUSTER-JANGLE.  While the search of the DTRA was said to include unit diaries, the appellant asserted that such search did not include all duty reports documenting the entirety of the Veteran's service from November 1951 to May 1952.  The appellant further requested that a search of morning reports, troop lists, duty rosters, and bus lists for the 1st Provisional Marine Battalion and the Marine Corps Provisional Exercise Unit be conducted in an effort to determine whether the Veteran was present during the asserted operations.  The Board agrees that additional development must be undertaken in an effort to determine whether the Veteran participated in Operations BUSTER-JANGLE or TUMBLER-SNAPPER during his period of active service.

Additionally, in January 2012, the Veteran's daughter submitted a lay statement, along with a copy of a newsreel from the Pathe Gazette on a website entitled "U.S. Marines in Atom Test."  The newsreel was said to contain images, to include still photographs, of United States Marines involved in a nuclear testing program at Yucca Flat, Nevada, in the early 1950's.  Although the face in the photograph is partially obscured, the Veteran's daughter identified one of the marines pictured as being the Veteran.  The appellant, the Veteran's brother, and a friend of the Veteran each attested to the fact that the service-member identified in the photograph was, in fact, the Veteran.  Again, the face is not fully visible, and for that reason the Board will defer from making a finding on the identity of the individual in the photograph at this time.  In any event, this additional evidence should be referenced in attempting to determine whether the Veteran participated in Operations BUSTER-JANGLE or TUMBLER-SNAPPER during his period of active service.

Finally, in correspondence dated in October 2009, the appellant indicated that she was currently waiting for information requested from the United States Department of Energy.  A review of the Veteran's claims file does not show that any such evidence has been associated with the evidence of record.  As such, on remand, an effort should be made to obtain any such evidence from the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appellant and request that she submit any additional evidence from the United States Department of Energy referenced in her correspondence dated in October 2009.

2.  The RO/AMC shall specifically request a search of morning reports, troop lists, duty rosters, and bus lists for the 1st Provisional Marine Battalion and the Marine Corps Provisional Exercise Unit be conducted for the time period extending from November 1951 to May 1952 so as to determine whether the Veteran was temporarily assigned to duty in Operations BUSTER-JANGLE or TUMBLER-SNAPPER.  The Defense Threat Reduction Agency (DTRA), National Personnel Records Center (NPRC), the National Archives and Records Administration (NARA), and the United States Joint Service Records Retention Center (JSRRC), and any other appropriate agency must be contacted in this endeavor.  

If the DTRA, NPRC, NARA, and/or JSRRC is/are unable to provide specific detail concerning the Veteran's location during his tour-of-duty because of national security issues, the DTRA, NPRC, NARA, and/or JSRRC should be asked if it is able to confirm the Veteran's presence in a general, non-security-breaking manner.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011). 

3.  If any exposure to ionizing radiation is verified, the RO/AMC shall request from the appropriate office of the Department of Defense dose data with regards to the Veteran's claim of participation in atmospheric nuclear weapons testing.   If the above-requested development results in a positive dose estimate, the Veteran's personnel records and other pertinent documents shall be forwarded to the VA Under Secretary for Benefits for an opinion, in accordance with 38 C.F.R. § 3.311(c) (2011). 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. 

5.  The RO/AMC will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


